Citation Nr: 9911414	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
residuals of neck and low back injuries and peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to 
June 1968.  This is an appeal from a February 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, St. Paul, Minnesota, which denied entitlement to 
service connection for bilateral hearing loss, residuals of 
neck and low back injuries and peptic ulcer disease. 


REMAND

The veteran's service medical records reflect that, when he 
was examined for entry into service in May 1964, an 
audiological examination reflected that his hearing was 
normal at 500, 1,000, and 2,000 hertz, bilaterally.  At 
4,000 hertz there was a decibel loss of 45 in the right ear 
and 35 in the left ear.  Defective hearing was noted on the 
examination report.  The condition was not considered 
disqualifying for military service.  

The veteran's service medical records further reflect that in 
October 1964 he was treated for injuries sustained in an 
automobile accident.  It was indicated that he had been 
treated by a private physician because of headaches and 
lameness on the left.  Physical examination then was normal 
except for some tenderness along the spine from the upper 
cervical region down to the sacrum with mild spasm of the 
back muscles.  In October 1964, the discharge diagnosis was 
post concussional syndrome.  

An endorsement on an investigation of the circumstances of 
the accident, dated in January 1965, reflects an opinion by 
the Judge Advocate General of the Navy that the veteran's 
injuries were not incurred in the line of duty but were a 
result of his own misconduct.  A copy of the investigative 
report is not of record.  

The veteran's service medical records further reflect that in 
April 1968 he was seen with a complaint of abdominal pain.  
Examination showed no tenderness or rigidity and bowel sounds 
were normal.  Donnatal and Maalox as well a bland diet were 
prescribed.  

When the veteran was examined for separation from service in 
May 1968 an audiological examination was not conducted.  It 
was indicated that his hearing was 15/15 bilaterally to 
whispered voice and spoken voice.  It was indicated that an 
upper gastrointestinal series had been negative.  Clinical 
evaluation of the spine was reported to be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1996.  

The veteran completed an accident report in April 1996 
reflecting that in October 1964 he had fallen asleep at the 
wheel with the resulting automobile accident.  He stated that 
he had been on an authorized pass at the time of the accident 
and that alcohol intoxicants, narcotics, drugs, or misconduct 
had not been involved in the accident.  The veteran later 
indicated that he had contacted the police department and 
could not obtain a copy of the traffic accident report since 
the records had only been maintained for seven years.

The regional office thereafter received a number of private 
medical records reflecting treatment of the veteran for 
various conditions from 1964 to 1995.  He was treated at a 
private medical facility in October 1964 for injuries 
sustained in the automobile accident.  It was indicated that 
his head and neck were somewhat stiff.  There was some 
tenderness along the spine from the neck to the coccyx.  He 
was transferred to the Navy medical facility for further 
treatment.  

The private medical records further reflect that the veteran 
was treated in February 1973 for stiffness of the left side 
of his neck following an automobile accident that day.  An 
impression was made of acute muscle spasm secondary to 
cervical strain.  Later in February 1973 it was indicated 
that he had lower lumbar type discomfort secondary to the 
automobile accident.  

The private medical records reflect that the veteran was 
treated in June 1981 for abdominal discomfort.  It was 
indicated that he had a past history of peptic ulcer.  He was 
again seen in May 1984 for midepigastric distress.  

A private audiological examination in June 1995 showed a 
hearing loss beginning at 2,000 hertz on the left, and 
beginning at 3,000 hertz on the right.  

VA outpatient treatment records reflect that the veteran was 
seen in April 1996 and a diagnosis of dyspepsia was made.  He 
was again seen in May 1996 and gastroesophageal reflux 
disease was diagnosed.  

The veteran was afforded a VA audiological examination in 
July 1996.  It was indicated that there was a moderately 
severe to severe sensorineural hearing loss at 3,000 to 
8,000 hertz.  The examiner indicated that the hearing loss 
was likely noise induced.  

The veteran was afforded a VA general medical examination in 
December 1996.  Examination of the abdomen showed no 
organomegaly, masses or tenderness.  Bowel sounds were 
normal.  The examiner indicated that there was elevated 
helicobacter pylori titer consistent with peptic ulcer 
disease.  A gastrointestinal X-ray study showed a mild 
deformity of the duodenal bulb consistent with previous 
peptic ulcer disease.  

The veteran was afforded a VA audiological examination in 
December 1996.  Hearing losses were indicated beginning at 
3,000 hertz in the right ear and at 2,000 hertz in the left 
ear.  In January a VA physician indicated that the pattern of 
the audiogram was suggestive of noise exposure.  He stated it 
was therefore more likely than not that the high frequency 
hearing loss was related to the veteran's noise exposure in 
service.  

The regional office received several statements from the 
veteran's mother, brother, wife, and acquaintances indicating 
that the veteran had had problems with his hearing and 
stomach during and after service.  

During the course of a June 1997 hearing on appeal, the 
veteran related that he had been assigned to the engine room 
of a destroyer during service and had been subjected to 
acoustic trauma.  He also related that he had been treated 
for problems with his neck after service but no records of 
the treatment were available.  He stated that a firm 
diagnosis of an ulcer had been made in 1974 and he continued 
to receive treatment for the ulcer.  

In October 1997 the VA physician who provided the 
January 1997 opinion regarding the etiology of the veteran's 
hearing loss related that, after reviewing the veteran's 
file, there was no evidence to suggest that a hearing loss 
was in any way related to the veteran's military service.  He 
stated it was his opinion that the current hearing loss was a 
result of natural progression and was related to the aging 
process.  

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should contact 
the service department and request that 
that department provide a copy of the 
line of duty/misconduct investigation 
conducted into the circumstances of the 
veteran's October 1964 automobile 
accident.  That information should then 
be included with the claims file.  

2.  The veteran should then be afforded 
special orthopedic, gastrointestinal, and 
audiological examinations in order to 
determine the current nature and extent 
of any neck, low back, gastrointestinal 
disability or hearing loss that may now 
be present.  All indicated special 
studies, including X-ray studies of the 
cervical and lumbar spine should be 
conducted.  To the extent possible, the 
examiners should express opinions as to 
the etiology of any neck, low back or 
gastrointestinal disability or hearing 
loss found including whether any such 
condition may be related to any incident 
during service, including the 
October 1964 automobile accident.  The 
claims file is to be made available to 
the examiners for review prior to 
conducting the examinations.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If in 
order, a determination should be made as 
to whether the injuries sustained in the 
October 1964 automobile accident were 
incurred in the line of duty or were a 
result of the veteran's own willful 
misconduct.  If the determination 
regarding any of the issues on appeal 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.    



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


